Citation Nr: 9901508	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-47 333	)	DATE
	)
	)       

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962 and from June 1962 to July 1982.  The veteran died in 
February 1992.  The appellant is the veterans widow.

This appeal comes before the Board of Veterans Appeal from a 
July 1994 rating decision in which a Department of Veterans 
Affairs (VA) Regional Office (RO) denied service connection 
for the cause of the veterans death.  The notice of 
disagreement was submitted in August 1994.  The statement of 
the case was issued in September 1994.  A substantive appeal 
was received in November 1994.  A hearing was held on April 
28, 1997 in Philadelphia, Pennsylvania before the Board 
rendering the final determination in this claim.  

The Board remanded the case in June 1997 for additional 
development.  In the introduction, the Board noted that, in 
February 1992, the appellant submitted a claim for accrued 
benefits on the basis of the veterans claim for entitlement 
to service connection which was submitted in October 1991.  
The Board referred that issue to the RO for the appropriate 
action.  As no further action has been taken as to that 
claim, it is again referred to the RO for the appropriate 
action.

The RO denied entitlement to accrued benefits in December 
1997 and a notice of disagreement to that action was not 
received.  Therefore that issue is not in appellate status.



FINDINGS OF FACT

1.  The veteran died on February [redacted], 1992.  The death 
certificate lists the cause of death as end stage colorectal 
carcinoma with other significant conditions listed as brain 
metastasis and lung metastatic disease.  

2.  At the time of the veterans death, service connection 
was not in effect for any disability.

3.  There is no competent medical evidence that colorectal, 
brain or lung carcinoma was present in service or for many 
years after service.

4.  There is no competent medical evidence that colorectal 
carcinoma is related to herbicide exposure during active 
service.

5.  There is no competent evidence of a nexus between the 
cause of the veterans death and his active service.

6.  The appellants claim is not plausible.


CONCLUSION OF LAW

The appellants claim for entitlement to service connection 
for the cause of the veterans death is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail, and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, the Board finds 
that her claim is not well-grounded.  As to the evidentiary 
development, the Board notes that in April 1997, the 
appellant testified that the veteran had been seen at 
Carlisle Army Barracks following retirement from active 
service.  In May 1998, the office of outpatient medical 
records, Dunham U.S. Army Health Clinic, Carlisle Barracks, 
responded the ROs request for records, indicating that any 
records had been retired to the National Personnel Records 
Center (NPRC).  In July 1998, the NPRC submitted the 
available outpatient records of the veteran from the Dunham 
U.S. Army Health Clinic.  The Board also notes that RO has 
made several requests to Dr. Duilio Valdiva for treatment 
records of the veteran, in addition to Lewistown Hospital 
records bearing his name which already had been received.  
The RO also made several requests to Dr. Charles W. Everhart, 
Jr. for copies of treatment records of the veteran.  In 
addition, the RO notified the appellant of those requests and 
that she could obtain and submit those records.  No responses 
were received to those requests.

At the time of the veteran s death in February 1992, service 
connection was not in effect for any disability.  The death 
certificate lists the cause of death as end stage colorectal 
carcinoma with other significant conditions listed as brain 
metastasis and lung metastatic disease.  The death 
certificate indicates that the veteran died at home and there 
is no indication that an autopsy was performed.

The service medical records are negative for findings or 
diagnoses of colorectal, brain or lung cancer during service.  
The only diagnoses listed on the undated retirement 
examination are hypertension and hearing loss.

A VA Agent Orange examination was conducted in December 1991.  
The veteran reported that he was doing well until mid 1990 
when he noticed some change in bowel habits and work-up 
disclosed colon cancer.  The veteran underwent a colectomy.  
Metastatic lung disease was also noted.  The assessment 
included colon cancer, status post colectomy, permanent 
colectomy and metastatic disease of the lungs.

Of record are Lewiston Hospital records dated from March 1990 
to December 1991.  The December 1991 discharge summary shows 
that the veteran had a three year history of colorectal 
carcinoma with metastatic disease to the lungs and the brain.  
The final diagnoses were brain metastatic disease, lung 
metastatic carcinoma and colorectal carcinoma. 

The record contains a March 1991 letter from Dr. Duilio 
Valdivia which indicated that the veteran was his patient and 
that the veteran had a history of rectosigmoid carcinoma 
diagnosed in February 1990.  It was noted that he had a 
relapse of the tumor with metastatic disease to the lungs.  
In a July 1992 statement, Dr. Valdivia indicated that the 
veteran was first diagnosed with colon carcinoma in February 
1990.

In April 1997, the appellant testified that after retirement 
from the military in 1982, the veteran received an 
examination at the Carlisle Army Barracks.  She indicated 
that he was given a testing kit to test for blood in the 
stool.  She indicated that the veteran did not complete that 
test.  She testified that she did not know the reason for the 
test.  She indicated that colorectal cancer was first 
diagnosed in 1990.  She testified that she believes that he 
had lung cancer before colon cancer.  She testified that the 
veteran had no family history of cancer.  She testified that 
the veteran had surgery on the lungs and cancer was 
discovered at that time.  She indicated that Dr. Valdivia 
told her daughters that lung cancer was there all along but 
not detected by x-ray.  The appellant indicated that it was 
her belief that the lung cancer spread to the colon and the 
brain.  She acknowledged that there is no medical evidence 
from a doctor to support her contention.  

In December 1997, the appellant submitted a copy of an August 
1986 VA consultation sheet showing that the veteran was seen 
for a lesion on the left lingual duct.  The impression was 
verruca leukoplakia.

Received in July 1998 were outpatient records of the Dunham 
U.S. Army Health Clinic, Carlisle Barracks, dated from 
September 1982 to October 1990.  Those records are negative 
for findings or diagnoses of colon, lung or brain carcinoma.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a)(1998).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1998).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1998).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  Where the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and tumors, 
malignant or of the brain become manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic".  Continuity of symptomatology 
is required only when the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The United States Court of Veterans Appeals (Court) has held 
that in order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  For a claim of 
service connection for the cause of the veteran's death to be 
well grounded, there must be competent medical evidence that 
an established service-connected disorder caused or 
contributed to death, or medical evidence that the conditions 
involved in death are linked to service or to an established 
service-connected condition.  Ruiz v. Gober, 10 Vet. App. 352 
(1997); Johnson v. Brown, 8 Vet. App. 423 (1995).

The Board concludes that the claim for entitlement to service 
connection for the cause of the veterans death is not well-
grounded.  The appellant asserts that the veterans death was 
caused by lung cancer that was the result of herbicide 
exposure in Vietnam.  The appellant has not contended, nor 
does the record contain competent medical evidence showing 
that cancer of the colon, brain or lungs had their onset in 
service or was present to a compensable degree within one 
year following discharge from service.  Therefore, the second 
prong of Caluza has not been met with regard to the claim.  
What is lacking to establish a well grounded claim is 
competent medical evidence of nexus between the cause of the 
veterans death and his active service as required by the 
Court in Caluza.

The appellant asserts that, as a result of the veterans 
exposure to herbicides while in Vietnam, he developed lung 
cancer and that this disability contributed to his death.  
She contends that the veteran had lung cancer long before 
colon or brain cancer ever developed and that he died of 
colon, lung and brain cancer.  The death certificate is of 
record and lists the cause of death as end stage colorectal 
carcinoma.  Brain metastasis and lung metastatic disease are 
listed as other significant conditions.

The VA has issued final regulations implementing the decision 
of the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994), 61 Fed. Reg. 57586, 89 (November 7, 1996).  
The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994). 

Under the provisions of 38 C.F.R. § 3.309(e) (1996), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) (1998), shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  Further, according to 38 
C.F.R. § 3.307(6)(iii), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at § 
3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
Id.  

While the appellant has contended that the veteran had lung 
cancer, a respiratory cancer, the medical evidence of record, 
including the certificate of death, consistently shows that 
the veteran had colon cancer which metastasized to the brain 
and lungs.  Where cancer begins elsewhere and metastasizes to 
the lungs, the presumption in 38 C.F.R. § 3.309(e) relating 
to respiratory cancers is not for application.  See Darby v. 
Brown, 10 Vet. App. 243, 246 (1997).

The only evidence of record linking the veterans death from 
cancer to his active service are the contentions of the 
appellant.  She has asserted that the veteran first developed 
lung cancer which led to his death.  However, lay evidence is 
inadequate to establish a medical nexus between the cause of 
the veterans death and his active service.  Moreover, there 
is no medical evidence linking the colon cancer, which was 
the primary cause of death, to herbicide exposure in service.  
The Court has held that lay persons are competent to testify 
as to what they actually observed and what is within the 
realm of their personal knowledge.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, the Court has also held that lay 
testimony is not competent to prove a matter requiring 
medical expertise.  Grottveit v. Brown, 5. Vet. App. 91 
(1993).  The appellant is not medically trained and is not 
competent to testify as to the cause of the veterans death.  
Consequently, she has not met the initial burden under 38 
U.S.C.A. § 5107(a) as the lay evidence submitted does not 
cross the threshold of mere allegation.  Thus, the claim is 
not well grounded as it lacks plausibility.

In sum, the Board is unable to find the appellant's claim is 
well grounded.  The Board sympathizes with the appellant and 
recognizes the sincerity of her belief that the cause of the 
veteran's death was related to his service.  However, the 
record does not show that the initial burden of presenting a 
well grounded claim has been met.


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
